
	
		I
		111th CONGRESS
		2d Session
		H. R. 5499
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. Mica (for
			 himself, Mr. Young of Alaska,
			 Mr. Petri,
			 Mr. Coble,
			 Mr. Duncan,
			 Mr. Ehlers,
			 Mrs. Capito,
			 Mr. Westmoreland,
			 Mrs. Miller of Michigan,
			 Mr. Cao, Mr. Putnam, Mr.
			 Graves, Mr. Shuster, and
			 Mr. Fleming) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on the Budget,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Oil Pollution Act of 1990 to authorize
		  advances from Oil Spill Liability Trust Fund for the Deepwater Horizon oil
		  spill.
	
	
		1.Advances from Oil Spill
			 Liability Trust Fund for Deepwater Horizon oil
			 spillSection 6002(b) of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2752) is amended in the second
			 sentence—
			(1)by inserting
			 (1) after Coast Guard; and
			(2)by inserting
			 before the period at the end the following: and (2) in the case of the
			 discharge of oil that began in 2010 in connection with the explosion on, and
			 sinking of, the mobile offshore drilling unit Deepwater Horizon, may, without
			 further appropriation, obtain 1 or more advances from the Fund as needed, up to
			 a maximum of $100,000,000 for each advance, with the total amount of all
			 advances not to exceed the amounts available under section 9509(c)(2) of the
			 Internal Revenue Code of 1986, and within 7 days of each advance, shall notify
			 Congress of the amount advanced and the facts and circumstances necessitating
			 the advance.
			2.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
